DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice 

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Objections
Claims 1, 4, 8 are objected to because of the following informalities:  
Claims 1 recite “remodelling” and should be spelled “remodeling”.  


Claims 4 recite “Feret” and should be spelled “ferret	”.  
Claims 8 recite “bronchiolus” and should be spelled “bronchioles”.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 14 of copending Application No. 17/256,143 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because
AN 17/256,316
AN 17/256,143
a method for producing a multiparameter graphic indicator relative to a remodeling of the human or animal bronchial epithelium from a digital representation in the form of a matrix of a determined number of pixels, a histological section of a lung, said histological section comprising one or more components having annular shapes each one of which describes a wall encircling a lumen, said method being implemented by a processing unit of a system for histological analysis, said system moreover comprising an output human-machine interface and a data memory, characterized in that wherein said method comprises: 
a method for producing a multiparameter graphic indicator relative to a remodeling of the human or animal alveolar epithelium from a digital representation of a histological section of a pulmonary lobe such as a digital representation comprising an array of a determined number of pixels, which describe one or more components having annular shapes; within the parenchyma of said lobe, each of said one or more components having a wall encircling a lumen, said method being implemented by a processing unit of a system for histological analysis, said system moreover comprising an output human-machine interface and a data memory, characterized in that wherein said method comprises:
estimating, from pixels of said digital representation of a histological section of a 


ii. the mean distance separating said outer contour from the inner contour, revealing a mean thickness of the wall of a component; 
iii. the area described by said inner contour of a component, revealing the lumen thereof; 
iv. the area described by said outer contour of a component, revealing the total area covered thereby; 
i. the Feret diameter of the outer contour of the wall of a component; 
ii. the mean distance separating said outer contour from the inner contour, revealing a mean thickness of the wall of a component; 
iii. the area described by said inner contour of a component, revealing the lumen thereof; 
iv. the area described by said outer contour of a component, revealing the total area covered thereby; 

estimating a quantity of interest relative to the structure of the parenchyma of the lobe, said quantity of interest belonging to a set of quantities of interest comprising: 
v. the area of the wall of a component defined by subtracting the area described by said inner contour from the area described by said outer contour of said component;
i. a lobe density, corresponding to a ratio between a number of identified components in the digital representation of the histological section and the area of the lobe; 
ii. a void rate of the lobe, corresponding to a ratio between the sum of the areas of the respective lumina of the identified components in the digital representation and the area of the lobe; 
iii. a parenchyma rate, corresponding to the area described by the parenchyma with respect to the area of the lobe;
producing, per estimated quantity of interest, a graphic representation thereof relative to a standard quantity of interest; and 
producing, per estimated quantity of interest, a graphic representation thereof relative to a standard quantity of interest; and 
causing the joint graphic outputting of the graphic representations of said quantities of interest relative to the respective standard quantities of interest produced beforehand, by the output human-machine interface of the system.
causing the joint graphic outputting of the graphic representations of said quantities of interest relative to the respective standard quantities of interest produced beforehand, by the output human-machine interface of the system.


System of AN 17/256,143 does not expressly disclose utilizing the process for a lung, however it would have been obvious to utilize the system of AN 17/256,143 that uses the method 

AN 17/256,316
1
13
14
15
2
3
4
5
6
7
8
9
10
11
12
AN 17/256,143
1
12
13
14
2
3
4
5
5
6
7
8
9
10
11


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13 – 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 13 – 15 are claiming two statutory categories, one being a system/apparatus and another being a method.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a determined characterized type of component” in claim 7is a relative term which renders the claim indefinite. The term “a determined characterized type of component” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification discloses “types of components”, but it is unclear what these types of components are referred to or how they are used.  
Claims 12 and 13 recite the limitation " the normalization . . . of a bar".  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 8, 10, and 13 – 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paik et al. (US 2017/0045839).  
Regarding independent claim 1, Paik teaches a method for producing a multiparameter graphic indicator relative to a remodeling of the human or animal bronchial epithelium from a digital representation in the form of a matrix of a determined number of pixels, a histological section of a lung, said histological section comprising one or more components having annular shapes each one of which describes a wall encircling a lumen, said method being implemented by a processing unit of a system for histological analysis, said system moreover comprising an output human-machine interface and a data memory (intended use), characterized in that wherein said method comprises: 
estimating, from pixels of said digital representation of a histological section of a lung (paragraph 115: histology data; Table 5: Biologically-objective measurands supported by lung based applications), quantities of interest relative to the respective morphologies of the components identified in said digital representation of the histological section (paragraph 61: biological features may be anatomical, morphological, compositional, functional, chemical, biochemical, physiological, histological, genetic or any number of other types of features related to the patient's body), said quantities of interest belonging to a set of quantities of interest comprising: 
i. the Feret diameter of the outer contour of the wall of a component (paragraph 89: ferret diameters; paragraph 208: lung component analysis of vessel, fissure, bronchi, lesion, etc.); 

iii. the area described by said inner contour of a component, revealing the lumen thereof (paragraph 88: lumen measurements for providing area by measuring inner and outer diameter measurements); 
iv. the area described by said outer contour of a component, revealing the total area covered thereby (paragraphs 81: lumen measurements for providing area by measuring inner and outer diameter measurements); 
v. the area of the wall of a component defined by subtracting the area described by said inner contour from the area described by said outer contour of said component (paragraph 91: the multi-scale model computes the statistics of each contiguous region of a given analyte type, which may be referred to as a 'blob', and within a cross-section through the vessel, the wall is defined by two boundaries, the inner boundary with the lumen and the outer boundary of the vessel wall, creating a donut shape in cross section); 
producing, per estimated quantity of interest, a graphic representation thereof relative to a standard quantity of interest (paragraph 66: the image features 122 and nonimaging inputs may be utilized by the analyzer module 120 to calculate the biological properties/analytes 123, wherein the biological properties/analytes are typically quantitative, objective properties (e.g., objectively verifiable rather than being stated as impression or appearances) that may represent e.g., a presence and degree of a marker (such as a chemical substance) or other measurements such as structure, size, or anatomic characteristics of region of interest); and 


Regarding dependent claim 2, Paik teaches in which the step for estimating quantities of interest relative to the respective morphologies of the components identified in the digital representation of the histological section comprises a step for registering in the data memory a data structure associated with each component, said data structure comprising a field for storing the value of each estimated quantity of interest (paragraph 23: a non-transient storage medium is disclosed including processor executable instructions for (i) receiving patient data including a set of empirical parameters, the set of empirical parameters including one or more imaging features of an imaged target; (i) utilizing a first algorithm to identify and quantify one or more logical characteristics indicated by the empirical parameters, the logical characteristics representing pathological features; (ii) identifying a set of pathological features, the set of pathological features including the one or more quantified logical characteristics; and (iii) utilizing a second algorithm to identify one or more pathologies indicated by the set of pathological features).

Regarding dependent claim 3, Paik teaches a step for characterizing a type of component based on the value of one of the estimated quantities of interest, wherein the step for registering in the data memory a data structure associated with each estimated quantity of interest of a component comprises registering in a field of said data structure a value characterizing a determined type of component (paragraph 24: a plurality of sets of empirical parameters each with associated with known quantifications of one or more pathological features).

Regarding dependent claim 4, Paik teaches in which, when one of the estimated quantities of interest comprises the Feret diameter of the outer contour of the wall of the component, the step for characterizing a type of component comprises an operation of comparison of the value of said estimated Feret diameter to a high-diameter threshold and/or a low-diameter threshold (Table 3: Wall Thickness is calculated by measuring the largest thickness of wall, % Stenosis calculates ratio of minimum lumen, and % Dilation calculates ratio of maximum lumen).

Regarding dependent claim 5, Paik teaches in which, when one of the estimated quantities of interest comprises the mean thickness of the wall of the component, the step for characterizing a type of component comprises an operation of comparison of the value of said mean thickness to a predetermined high-thickness threshold and/or low-thickness threshold (paragraph 115: an average margin may be normalized a percentage of the overall diameter of the vessel; paragraph 88: lumen measurements for providing area by measuring inner and outer diameter measurements).

Regarding dependent claim 6, Paik teaches in which, when one of the estimated quantities of interest comprises the area described by the inner contour of the component, the step for characterizing a type of component comprises an operation of comparison of the value of said area to a predetermined high-area threshold and/or low-area threshold (paragraph 115: an average margin may be normalized a percentage of the overall diameter of the vessel; paragraph 

Regarding dependent claim 7, Paik teaches in which the step for producing, per estimated quantity of interest, a graphic representation thereof relative to a standard quantity of interest and/or the step for producing the joint graphic rendering of the graphic representations of said quantities of interest relative to the standard quantities of interest are only implemented for a determined characterized type of component (Tables 3 and 4: Type and Units dependent of Measurand).

Regarding dependent claim 8, Paik teaches for which the type of determined characterized component is a bronchioles (Table 3: structural calculations of vessel anatomy supported by vascular applications, such as vascular tubes of the lungs).

Regarding dependent claim 10, Paik teaches for wherein the step for causing the joint graphic outputting of the graphic representations of said quantities of interest relative to the respective standard quantities of interest produced beforehand by the output human-machine interface of the system, comprises the display by the latter of a bar chart, showing the graphic representations of quantities of interest relative to the respective standard quantities of interest by normalized bars (Figure 3: bar chart showing the values of the data set).

Regarding independent claim 13, Paik teaches electronic object of a system for histological analysis, said electronic object comprising a processing unit and cooperating with an 
a digital representation of a histological section of a human or animal organ (Figure 3); and 
instructions that can be executed or interpreted by the processing unit, wherein the interpretation or execution of said instructions by said processing unit (Claim 41) causes the implementation of the method according to claim 1 (please see rejection for claim 1 above).

Regarding independent claim 14, Paik teaches system for histological analysis comprising an electronic object according to the claim 13 (please see rejection for claim 13 above), and an output human-machine interface capable of output to a user a multiparameter graphic indicator according to said method implemented by said electronic object (Claim 71: User Interface and Figure 3).

Regarding independent claim 15, Paik teaches non-transitory computer program product comprising one or more instructions that can be interpreted or executed by a processing unit of an electronic object (Claim 41) according to claim 13 (please see rejection for claim 13 above), wherein the interpretation or execution of said instructions by said processing unit causes the implementation of said method.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paik et al. (US 2017/0045839) in view of Saary (“Radar plots: a useful way for presenting multivariate health care data”, 14 April 2007).
Regarding dependent claim 9, Paik does not expressly disclose for wherein the step for causing the joint graphic outputting of the graphic representations of said quantities of interest relative to the respective standard quantities of interest produced beforehand by the output human-machine interface of the system, comprises the display by the latter of a radar chart, .  

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paik et al. (US 2017/0045839) in view of Saary (“Radar plots: a useful way for presenting multivariate health care data”, 14 April 2007) and Official Notice.
Regarding dependent claim 11, Paik does not expressly disclose wherein the normalization of an axis or of a bar comprises expressing the value of an estimated quantity of interest as a percentage of the value of the associated standard quantity of interest.  Examiner takes Official Notice that the concept of normalizing variables on to percentages relative to another variable and the advantage of to easily analyze the relative values between multiple variables are well known and expected in the art.  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Paik's system to achieve a predictable result to normalize the display of data on the radar graph to see percentage values between multiple variables.  One would be motivated to do so because this would help easily analyze the relative values between multiple variables

Regarding dependent claim 12, Paik does not expressly disclose wherein the normalization of an axis or of a bar comprises expressing the value of an estimated quantity of interest relative to the value of the associated standard quantity of interest in the form of three predetermined values respectively describing estimated quantity of interest values substantially less than, similar to or greater than, the values of the associated standard quantities of interest.  Examiner takes Official Notice that the concept of color coding variables that is above, below or equal to a threshold value and the advantage of easily seeing how well certain variables meet a threshold condition are well known and expected in the art.  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Paik's system to achieve a predictable result to color code values of variables that is above, below, or equal to a certain value on a radar graph.  One would be motivated to do so because this would help analyze how well certain variables meet a threshold condition.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078. The examiner can normally be reached 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612